Name: 2009/575/EC,Euratom: Council Decision of 27Ã July 2009 appointing one Romanian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/54 COUNCIL DECISION of 27 July 2009 appointing one Romanian member of the European Economic and Social Committee (2009/575/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2007/3/EC, Euratom (1), Having regard to the proposal of the Romanian Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the resignation of Mr Marius PETCU, HAS DECIDED AS FOLLOWS: Article 1 Mr Sorin Cristian STAN, Employees Group (Group II), is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 1, 4.1.2007, p. 6.